UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6824


CHARLTON A. HORTON, JR.,

                     Petitioner - Appellant,

              v.

RALPH TERRY, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cv-00103-GMG)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlton A. Horton, Jr., Petitioner Pro Se. Lindsay Sara See, OFFICE OF THE
ATTORNEY GENERAL, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charlton A. Horton, Jr., seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Horton’s 28 U.S.C. § 2254

petition. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”            28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74

(2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the petition

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.
134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Horton has not made

the requisite showing. Accordingly, we deny his motion for a certificate of appealability

and dismiss the appeal. As the district court granted Horton’s motion for leave to file out

of time, we deny as moot the motion for leave to file out of time that is currently pending

in this court. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 DISMISSED



                                              2